Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This is the first office action in response to application No. 17057111 filed 11/20/2020 (Publication: 20210329561) as originally filed claims 1-7, 10-20, 23-24 are presented for examination, claims 8-9, 21-22, and 25 are cancelled. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 (AIA ) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

     Claims 1-7, 10-20, 23-24 are rejected under Claim Rejections - 35 U.S.C. § 103 (AIA ) as being unpatentable over Haartsen (Haartsen, U. S. Publication No. 20100009643) in view of Murray (Murray et al., U. S. Publication No. 20200404617).       Regarding independent claim 1, Haartsen discloses a processing circuit for a User Equipment (UE) (e.g., Fig. 1, prg. [0028], lines 1-3, Communication Terminal (user equipment, UE)) wherein the UE comprises a radio frequency (RF) receiver (e.g., the Terminal having a Transceiver (110) including Receiver (114)), wherein the processing circuit is (e.g., controller (140 or processor)) configured to: set a power switching pattern of the RF receiver for UE power saving in Discontinuous Reception (DRX) Radio Resource Control (RRC) IDLE mode (e.g., prg. [0041], lines 1-8, [0042], lines 1-4, [0048], lines 2-7, controller (140 or processor) processing power switching of RF receiver (114)) based on a paging occasion (PO) [and a signal block] associated with the PO (e.g., prg. [0003], lines 1-6, the paging occasion (PO)).       Although, Haartsen discusses the RF communications paging, however, Haartsen does not discuss the specifically the signal block, therefore, in related art dealing with the RF communications paging (e.g. prg. [0003], lines 1-5, [0044], lines , [0130], lines 1-4), Murray teaches signal block and paging occasion (e.g., Abstract, lines 3-12, Fig. 1B (wireless communication device), Fig. 2 (RRC, idle and connected state), 21-22 (signal Blocks associated with paging occasion (PO), prg. [0044]-[0045], DRX, RRC in idle mode, and PO signal block).       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include Murray’s RF communication paging occasion (PO) and signal block associated with PO with Haartsen’s RF communication paging occasion (PO) to provide the RF paging communication with PO signal block for allowing user equipment (UE) to assist paging by responding to broadcast or multicast paging indication to reduce the extent of paging sweeps and control/message overhead (e.g., Murray, prg. [0002], lines 2-5).      Regarding independent claim 12, Haartsen discloses a method for power switching (e.g., prg. [0043]) a radio frequency (RF) receiver (e.g., the Terminal having a Transceiver (110) including Receiver (114)) of a User Equipment (UE) (e.g., Fig. 1, prg. [0028], lines 1-3, Communication Terminal (user equipment, UE)) wherein the method comprises: setting a power switching (e.g., prg. [0043]) pattern of the RF receiver for UE power saving in Discontinuous Reception (DRX) Radio Resource Control (RRC) IDLE mode (e.g., prg. [0041], lines 1-8, [0042], lines 1-4, [0048], lines 2-7, controller (140 or processor) processing power switching of RF receiver (114) based on a paging occasion (PO) [and a signal block] associated with the PO (e.g., prg. [0003], lines 1-6, the paging occasion (PO)); and switching a power mode of the RF receiver based on the power switching pattern (e.g., prg. [0042], lines 1-4, [0043], [0056], lines 1-6).      Although, Haartsen discusses the RF communications paging, however, Haartsen does not discuss the specifically the signal block, therefore, in related art dealing with the RF communications paging (e.g. prg. [0003], lines 1-5, [0044], lines , [0130], lines 1-4), Murray teaches signal block and paging occasion (e.g., Abstract, lines 3-12, Fig. 1B (wireless communication device), Fig. 2 (RRC, idle and connected state), 21-22 (signal Blocks associated with paging occasion (PO), prg. [0044]-[0045], DRX, RRC in idle mode, and PO signal block).       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include Murray’s RF communication paging occasion (PO) and signal block associated with PO with Haartsen’s RF communication paging occasion (PO) to provide the RF paging communication with PO signal block for allowing user equipment (UE) to assist paging by responding to broadcast or multicast paging indication to reduce the extent of paging sweeps and control/message overhead (e.g., Murray, prg. [0002], lines 2-5).      Regarding claims 2, 3, and 24, Haartsen in view of Murray teach all the limitations in claim 1, 23, and further, Murray teaches, configured to: set the power switching pattern based on a time gap between the PO and the signal block associated with the PO (e.g., prg. [0213]), and wherein the power switching pattern comprises a switching off during at least part of the time gap between the PO and the signal block associated with the PO (e.g., prg. [0227]).        Regarding claims 4 and 5, Haartsen in view of Murray teach all the limitations in claim 1, and further, Haartsen teaches, configured to: set the power switching pattern of the RF receiver based on channel condition measurements (e.g., prg. [0056]), and further, Murray teaches configured to: set the power switching pattern based on a central carrier of the PO and a central carrier of the signal block associated with the PO (e.g. prg. [0003]).      Regarding claims 6 and 7, Haartsen in view of Murray teach all the limitations in claim 1, and further, Murray teaches, configured to: set the power switching pattern based on a bandwidth gap between an RF bandwidth of the PO and an RF bandwidth of the signal block associated with the PO (e.g. prg. [0448]), and wherein the power switching pattern comprises a switching off within at least part of the bandwidth gap between the PO and the signal block associated with the PO (e.g. prg. [0345]).      Regarding claims 10 and 11, Haartsen in view of Murray teach all the limitations in claim 1, and further, Murray teaches, wherein the power switching pattern comprises an OFF to ON transition, skipping at least one preceding reference symbols within the signal block associated with the PO, configured to: activate preceding Primary Synchronization Signal (PSS) symbol skipping if a received power of a colliding PSS from a neighbor cell is higher than a pre-defined threshold while a timing offset error is lower than a second pre-defined threshold (e.g. prg. [0286], [0323]).      Regarding claim 12, Haartsen in view of Murray teach all the limitations in claim 1, and further, Murray teaches, configured to: set the power switching pattern based on a second time gap between the PO and a second signal block associated with the PO (e.g. prg. [0345]), the second signal block preceding the signal block associated with the PO, if a time gap between the PO and the signal block associated with the PO is shorter than a transition time interval of the RF receiver (e.g. prg. [0336]).     Regarding claims 13 and 14, Haartsen in view of Murray teach all the limitations in claims 12, 11, and further, Haartsen teaches, wherein a sum of an OFF to ON transition and an ON to OFF transition of the power switching pattern corresponds to the transition time interval of the RF receiver (e.g. prg. [0051]), and further, Murray teaches, wherein the OFF to ON transition of the power switching pattern is finished before a Physical Broadcast Channel Demodulation Reference Signal (PBCH DMRS) symbol within the signal block associated with the PO preserving the PBCH DMRS symbol (e.g. prg. [033]).      Regarding claims 15 and 16, Haartsen in view of Murray teach all the limitations in claim 1, and further, Haartsen teaches, wherein the power switching pattern comprises an ON to OFF transition skipping at least one succeeding reference symbol within the signal block associated with the PO (e.g. prg. [0043]), and further, Murray teaches, configured to: activate succeeding PBCH DMRS symbol skipping if a received power of a colliding PSS from a neighbor cell is lower than a pre-defined threshold while a timing offset error is higher than a second pre-defined threshold (e.g. prg. [0330], [0333]).     Regarding claims 17 and 18, Haartsen in view of Murray teach all the limitations in claims 15, 1, and further, Murray teaches, wherein the ON to OFF transition of the power switching pattern starts after a Primary Synchronization Signal (PSS) symbol within the signal block associated with the PO preserving the PSS symbol (e.g., prg. [0286], [0323]), and wherein the power switching pattern comprises an OFF to ON transition preceding a first reference symbol within the signal block associated with the PO and an ON to OFF transition succeeding a last reference symbol within the signal block associated with the PO (e.g. prg. [0345]).      Regarding claims 17 and 18, Haartsen in view of Murray teach all the limitations in claim 1, and further, Murray teaches, configured to: set the power switching pattern of the RF receiver for a next DRX cycle based on channel parameter estimations on reference signals received from one or more preceding DRX cycles (e.g, prg. [0044]), and configured to: switch off reception of the signal block associated with the PO in a subset of DRX cycles; and switch on reception of the signal block associated with the PO in the remaining subset of DRX cycles (e.g, prg. [0045])

Conclusion

The prior art made of record considered pertinent to applicant's disclosure, see PTO-892 form.

Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAIMA Q AMINZAY whose telephone number is 571-272-7874.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST PM.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin (Yuwen) Pan can be reached on 571-272-7855.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHAIMA Q AMINZAY/Primary Examiner, Art Unit 2649                                                                                                                                                                                                        
May 21, 2022